Atwater, J.
By the Court. The Defendant, John Johnston only, appeared in the action below, and it is contended by the counsel for the Defendant in error, that he has no interest in the subject matter of the action, and has no right to appear *195therein, on the ground that it does not appear that his deed of the lots in question contained covenants. The complaint states that he conveyed the premises to Pratt, by “ what purports to be a "Warrantee Deed.” Sucha deed in the ordinary form does covenant to warrant and defend the title against all persons whomsoever, and it not appearing that this deed was not in the usual form, the Defendant Johnson is shown to have a sufficient interest in the subject matter of the action to authorize him to interpose a defence.
The first part of the answer, in which the Defendant denies “ that he the said Defendant, with Ellen S. Johnston ever combined or confederated with B. E. Pratt, to cheat, delay or defraud this Plaintiff, by the execution and delivery of a warrantee deed,” etc., is too general to raise an issue of fact, as to those portions of the complaint which it purports to answer. The complaint sets forth specifically certain facts in regal'd to the transfers of the lots in question from which fraud may be inferred, as that they were made without consideration, at a different time from what they purport to have been, etc.. If these statements are not specifically denied, they must be held as true, and the Defendant cannot put them in issue by the form of denial adopted in the answer. An issue of law only is tendered, which is inadmissible by answer.
But there is one issue of fact well made, and which we fhink material to the case, and should have been tried. The complaint states, “ that about the time of making the above described deeds, John Johnston, one of the Defendants, fraudulently assigned and conveyed real and personal property not including said premises, so that this Plaintiff has not been able to enforce the said judgment against the said Johnston, and that he has good reason to believe and does believe that he may lose the amount now due him from the said Johnston, unless the court grant him relief in the premises.”
The answer sufficiently denies the foregoing allegation, and also sets up, that the assignment was made in good faith for the benefit of creditors, of all his property and effects, etc. The reply takes issue upon this, and sets up certain matters in reference to the assignment, which, if found as stated in the reply, would doubtless avoid the assignment as to creditors. *196But whether true or not, could only be determined by the court, upon a trial of the issue.
It is claimed by the counsel for Defendant in error, that this issue is immaterial, and that the court below committed no error in disregarding it, and giving judgment for the Plaintiff on the pleadings. This view is manifestly incorrect. The Plaintiff himself alleges in his complaint, that by reason of this fraudulent assignment, he has not been able to enforce his judgment against Johnson. The allegations of fraud in the complaint, in regard to the transfer of the lots in question, if found true, would not alone have entitled the Plaintiff to the relief demanded in the complaint. If it appeared that creditors were not injured by such fraud, that there was other property from which their claims might be satisfied, there would be no ground for the interference of the court in the matter. The ground upon which the aid of a court of equity is invoked in suits of this nature is, that the Plaintiff is otherwise remediless, and this fact must appear in the pleading. In this case the Plaintiff shows that the Defendant had other property than the lots, the conveyance of which he seeks to set aside. But he also complains, that on account of the fraudulent conveyance by the Defendant, of this other property, he was unable to collect his debt. Erom the manner and connection in which this charge regarding the fraudulent assignment is introduced in the complaint, there seems to be some doubt, as to whether the pleader intends to allege it as a part of the same fraudulent transaction with the conveyance of the lots, and in pursuance of the same object. If so, there would perhaps be the stronger reason, that the facts in regard to both should be equally inquired into. Suffice it to say, however, that the reason assigned by the Plaintiff why he is unable to collect hi's debt, is on account of this fraudulent assignment, and is not stated to be on account of the fraudulent conveyance of the lots. If the assignment be valid, non-constat that the Plaintiff may not, or might not have recovered his debt from the property assigned. It becomes therefore material to examine this issue, and the court below erred in disregarding it and rendering judgment on the pleadings, The judgment below must be reversed, and a new trial granted.